                         IN THE UNITED STATES DISTRICT COURT
                                     FOR THE DISTRICT OF UTAH

FRANK PARKER,
                                                       MEMORANDUM DECISION AND
                        Plaintiff,                     ORDER DENYING MOTION TO
                                                       RECUSE
v.

KRISTIE BOURDON, et. al.,
                                                       Case No. 2:18-CV-688 TS-DBP
                        Defendant.
                                                       District Judge Ted Stewart



       This matter is before the Court on Plaintiff’s Motion to Recuse. Plaintiff asks that the

Magistrate Judge recuse himself as a result of an alleged conflict of interest.

       Plaintiff bring his Motion pursuant to 28 U.S.C. § 455(a). That provision states that

“[a]ny justice, judge, or magistrate judge of the United States shall disqualify himself in any

proceeding in which his impartiality might reasonably be questioned.” “A judge has a

continuing duty to recuse under § 455(a) if sufficient factual grounds exist to cause a reasonable,

objective person, knowing all the relevant facts, to question the judge’s impartiality.” 1

       Plaintiff has failed to provide the Court with facts demonstrating that the Magistrate

Judge’s impartiality may reasonably be questioned. Plaintiff merely alleges that recusal is

required because the Magistrate Judge has a relationship with the Church of Jesus Christ of

Latter Day Saints. However, “courts have consistently held that membership in a church does

not create sufficient appearance of bias to require recusal.” 2 It is therefore


       1
           United States v. Pearson, 203 F.3d 1243, 1277 (10th Cir. 2000).
       2
           Bryce v. Episcopal Church in the Diocese of Colo., 289 F.3d 648, 660 (10th Cir. 2002).


                                                   1
ORDERED that Plaintiff’s Motion to Recuse (Docket No. 23) is DENIED.

DATED this 19th day of November, 2018.

                                  BY THE COURT:



                                  Ted Stewart
                                  United States District Judge




                                     2
